DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2019/0121088).
Regarding claim 1, Shi discloses, an optical imaging system (Fig. 1), comprising: 
a first lens (L1) having positive refractive power (Para. 0022, lines 1-4), a second lens (L2), a third lens (L3) comprising a convex object-side surface (Para. 0024, lines 1-4), a fourth lens (L4) having negative refractive power (Para. 0025, lines 1-3), a fifth lens (L5), a sixth lens (L6) comprising a convex image-side surface (Para. 0027, lines 1-4), and a seventh lens (L7), disposed sequentially (Par. 0014) from an object side of the optical imaging system, 
wherein 
-5.0<f2/f<-2.0 (see “Table 9”), 
where f is a focal length of the optical imaging system (see “Table 9”), and f2 is a focal length of the second lens (see “Table 9”).
Regarding claims 2-3, Shi discloses, an F No. is less than 1.7 (Para. 0030), and 0<f1/f<2.0, where f1 is a focal length of the first lens (see “Table 9”).
Regarding claims 4-5, Shi discloses, 1.5<f3/f, where f3 is a focal length of the third lens (see “Table 9”), and 3.0<|f4/f|, where f4 is a focal length of the fourth lens (see “Table 9”).
Regarding claims 6-7, Shi discloses, f5/f<1.0, where f5 is a focal length of the fifth lens (see “Table 9”), and -0.4<f1/f2, where f1 is a focal length of the first lens (see “Table 9”).
Regarding claims 8-10, Shi discloses, -2.0<f2/f3<0, where f3 is a focal length of the third lens (see “Table 9”), an object-side surface of the sixth lens is concave (Para. 0027, lines 1-4), and an object-side surface of the seventh lens is concave (Para. 0028, lines 1-4).


Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine (US 2019/0278063).
Regarding claim 11, Sekine discloses, an optical imaging system (Fig. 11), comprising: 
a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4) having negative refractive power (see “Table 6”), a fifth lens (L5) having positive refractive power (see “Table 6”), a sixth lens (L6) comprising a convex image-side surface (see “Table 6”), and a seventh lens (L7), disposed sequentially (Para. 0110) from an object side of the optical imaging system, 
wherein an F No. is less than 1.7 (see “Table 6”).
Regarding claims 12-14, Sekine discloses, an image-side surface of the first lens is concave (Para. 0113), an object-side surface of the second lens is convex (Para. 0114), and an image-side surface of the third lens is concave (Para. 0115).

Claims 11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2018/0239115; already of record).
Regarding claim 11, Hsu discloses, an optical imaging system (Fig. 1), comprising: 
a first lens (110), a second lens (120), a third lens (130), a fourth lens (140) having negative refractive power (see “Table 1”), a fifth lens (150) having positive refractive power (see “Table 1”), a sixth lens (160) comprising a convex image-side surface (162), and a seventh lens (170), disposed sequentially from an object side of the optical imaging system, wherein an F No. is less than 1.7 (see “Table 1”).
Regarding claims 15-16, Hsu discloses, an object-side surface of the fourth lens is convex (141), and -5.0<f2/f<-2.0 (see “Table 1”), where f is a focal length of the optical imaging system (See “Table 1”), and f2 is a focal length of the second lens (see “Table 1”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/16/2021